DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of (i) renal cell carcinoma, (ii) PD-1 inhibitor, and (iii) chemotherapy as the additional therapy in the reply filed on 11/16/2021 is acknowledged. Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Claims 1, 2, 6, 8, 10, 11, 12-14, 16-17, 19, 21, 23, 26, 65-66, and 68-72 are pending.

Claims 1, 2, 6, 8, 12-14, 16-17, 19, 21, 23, 26, 65-66, and 68-72 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2018/028952, filed 4/23/2018, which claims priority to U.S. provisional application 62550486, filed 8/25/2017, and U.S. provisional application 62488623, filed 4/21/2017, which is acknowledged.
Information Disclosure Statement
	Applicant’s IDS submitted 11/16/2021, has been acknowledged and considered. A signed copy is attached hereto.


Claim Objections
Claim 72 objected to because of the following informalities:  
	Claim 72 recites “wherein the immune checkpoint inhibitor is PD-1”, which should recite instead “wherein the immune checkpoint protein is PD-1” or “wherein the immune checkpoint inhibitor is an anti PD-1 antibody”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-11, 12-14, 16-17, 19, 21, 23, 26, 65-66, 68, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The basis for this rejection is the term “inhibitor”.
Claim 1 and 71 are drawn to a method for treating and/or preventing cancer in a human subject in need of such treatment comprising concurrently administering to the subject a synergistically immune checkpoint inhibitors, wherein the replicative oncolytic vaccinia virus is administered in an amount effective to induce expression of an immune checkpoint protein selected from cytotoxic T-lymphocyte antigen-4 (CTLA4), programmed death protein 1 (PD-1), PD-L1, T-cell membrane protein 3 (TIM3), and T-cell immunoreceptor with Ig and ITIM domains (TIGIT) and wherein the immune checkpoint inhibitor is administered in an amount effective to inhibit an immune checkpoint protein selected from CTLA4, PD-1, PD-L1, TIM3 and TIGIT.
Claims 1, 10, 17, 21, 26, 65-66, and 70-72 recite “immune checkpoint inhibitor”.
Claim 11 depends on claim 1, and further comprises concurrently administering (a) a CTLA4 inhibitor, a PD-1 inhibitor and a replicative oncolytic vaccinia virus; (b) a CTLA4 inhibitor, an IDO inhibitor and a replicative oncolytic vaccinia virus; (c) a PD-1 inhibitor, an IDO inhibitor and a replicative oncolytic vaccinia virus; or (d) a PD-1 inhibitor, a CTLA4 inhibitor, an IDO inhibitor and a replicative oncolytic vaccinia virus; (e) a LAG3 inhibitor, a PD-1 inhibitor and a replicative oncolytic vaccinia virus; (f) a TIGIT inhibitor, a PD-1 inhibitor and a replicative oncolytic vaccinia virus; (g) a CTLA4 inhibitor, a PD-L 1 inhibitor and a replicative oncolytic vaccinia virus: or (h) a PD-1 inhibitor, a PD-L1 inhibitor and a replicative oncolytic vaccinia virus.
Claim 11 recites “LAG3 inhibitor”, “TIGIT inhibitor”, “IDO inhibitor”, “PD-L1 inhibitor”, “PD-1 inhibitor”, and “CTLA4 inhibitor”.
The claims are therefore directed to a method of treating a cancer in a human subject comprising administering to said patient a genus of immune checkpoint inhibitors, wherein the genus of immune checkpoint inhibitors includes a genus of PD-L1 inhibitors, a genus of PD-1 inhibitors, a genus of IDO inhibitors, a genus of TIGIT inhibitors, a genus of LAG3 inhibitors, and a genus of CTLA4 inhibitors. 

The specification discloses immune checkpoint inhibitors as an is an antibody or fragment thereof that specifically binds to the immune checkpoint protein, preferably a monoclonal antibody, humanized antibody, fully human antibody, fusion protein or combination thereof. 
The specification further discloses that the immune checkpoint inhibitor of the combination inhibits an immune checkpoint protein selected from the group consisting of cytotoxic T-lymphocyte antigen-4 (CTLA4 or CTLA-4), programmed cell death protein 1 (PD-1), B7-H3, B7-H4, T- cell membrane protein 3 (TIM3), galectin 9 (GAL9), lymphocyte activation gene 3 (LAG3), V-domain immunoglobulin (Ig)-containing suppressor of T-cell activation (VISTA), Killer-Cell Immunoglobulin-Like Receptor (KIR), B and T lymphocyte attenuator (BTLA), T-cell immunoreceptor with Ig and ITIM domains (TIGIT), indoleamine 2,3-dioxygenase (IDO) or a combination thereof, and also that the checkpoint inhibitor interacts with a ligand of a checkpoint protein including without limitation, CTLA-4, PD-1, B7-H3, B7-H4, TIM3, GAL9, LAG3, VISTA, KIR, BTLA, TIGIT or a combination thereof (paragraph 0007-0009). The specification further discloses examples of immune checkpoint inhibitors as a monoclonal antibody that selectively binds to CTLA-4 (paragraph 0029), a monoclonal antibody that selectively binds to PD-1 or PD-L1, preferably selected from the group consisting of: BMS-936559, atezolizumab, durvalumab, avelumab, nivolumab, pembrolizumab, and lambrolizumab (paragraph 0010). The specification further discloses that the immune checkpoint protein inhibitor of the combination therapy is an antibody or fragment thereof that specifically binds to CTLA4, an antibody or fragment thereof that specifically binds to PD-1, an antibody or fragment thereof that specifically binds to PD-L1, an antibody or fragment thereof that specifically binds to PD-L2, an antibody or fragment thereof that specifically binds to B7- H3, an antibody or fragment thereof that specifically binds to B7-H4, an antibody or fragment thereof 
The specification provides examples of CTLA4 inhibitors are monoclonal antibodies that specifically bind to CTLA4 include, without limitation, Ipilimumab (Yervoy®; BMS) and Tremelimumab (AstraZeneca/MedImmune), as well as antibodies disclosed in U.S. Patent Application Publication Nos. 2005/0201994, 2002/0039581, and 2002/086014 (paragraph 00106). 
The specification provides examples of PD-1 inhibitors as monoclonal antibodies against PD-1 include, without limitation, lambrolizumab (e.g. disclosed as hPD109A and its humanized derivatives h409A11, h409A16 and h409A17 in U.S. Patent No. 8,354,509, incorporated herein by reference), Nivolumab (Opdivo®; Bristol-Myers Squibb; code name BMS-936558) disclosed in U.S. Patent No. 8,008,449, incorporated herein by reference, Pembrolizumab (Keytruda®) and Pidilizumab (CT-011; disclosed in Rosenblatt et al., Immunother. 34:409- 418 (2011)) or an antibody comprising the heavy and light chain regions of these antibodies. Other anti-PD-1 antibodies are described in e.g. W02004/004771, W02004/056875, W02006/121168, W02008/156712, W02009/014708, W02009/114335, W02013/043569, W02014/047350, and AMP-224 (composed of the extracellular domain of PD-L2 and the Fc region of human IgG1). 
The specification provides examples of PD-L1 inhibitors as monoclonal antibodies against PD-L1 include, without limitation, pembrolizumab (MK- 3475, disclosed in W02009/114335)), BMS-936559 (MDX-1105), Atezolizumab (Genentech/Roche; MPDL33280A) disclosed in U.S. Patent NO. 8,217,149, the contents of which are incorporated herein by reference, Durvalumab (AstraZeneca/MedImmune; MEDI4736) disclosed in U.S. Patent No. 8,779,108, incorporated herein by reference, MIH1 (Affymetrix 
The specification discloses examples of IDO inhibitors as tryptophan mimetics such as D-1MT (D isoform of 1-methyl-DL-tryptophan (MT)), L-1MT (L isoform of MT), MTH-Trp (methylthiohydantoin-dl-tryptophan; transcriptional suppressor of IDO), and p-carbolines, indole mimetics such as napthoquinone-based agents, S-allyl-brassinin, S-benzyl-brassinin, 5-Bromo-brassinin, as well as phenylimidazole-based agents, 4-phenylimidazole, exiguamine A, epacadostat, rosmarinic acid, norharmane and NSC401366. Preferred IDO inhibitors include INCB 024360 (epacadostat; 1,2,5-Oxadiazole-3-carboximidamide, 4-((2- ((Aminosulfonyl)amino)ethyl)amino)-N-(3-bromo-4-fluorophenyl)-N'-hydroxy-, (C(Z))-; Incyte), indoximod (NLG2101; D-1MT; NewLink Genetics), IDO peptide vaccine (Copenhagen University) and NLG919 (NewLink Genetics (paragraph 00117).
The specification discloses examples of LAG3 inhibitors as soluble LAG3 (TIP321, or LAG3-Ig disclosed in U.S. Patent Application Publication No. 2011-0008331, incorporated herein by reference, and in Brignon et al., Clin. Cancer Res. 15:6225-6231 (2009)), IMP701 or other humanized antibodies blocking human LAG3 described in U.S. Patent Application Publication No. 2010-0233183, incorporated herein by reference, U.S. Patent No. 5,773,578, incorporated herein by reference, or BMS-986016 or other fully human antibodies blocking LAG3 described in U.S. Patent Application Publication No. 2011-0150892, incorporated herein by reference (paragraph 0110).
The specification discloses examples of TIGIT inhibitors as antibodies targeting human TIGIT, such as those disclosed in U.S. Patent No. 9,499,596 (incorporated herein by reference) and U.S. Patent Application Publication Nos. 20160355589, 20160176963 (incorporated herein by reference) and poliovirus receptor variants such as those disclosed in U.S. Patent No. 9,327,014 (incorporated herein by reference) (00116).

There is insufficient written description regarding “LAG3 inhibitor”, “TIGIT inhibitor”, “IDO inhibitor”, “PD-L1 inhibitor”, “PD-1 inhibitor”, “CTLA4 inhibitor”, and “immune checkpoint inhibitor” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed antibodies of CTLA4, PD-1, PD-L1, LAG3, and TIGIT, the disclosed small molecule inhibitors of IDO, the disclosed soluble LAG3, and the disclosed poliovirus receptor variants of TIGIT inhibitors are not representative for the genera of “LAG3 inhibitor”, “TIGIT inhibitor”, “IDO inhibitor”, “PD-L1 inhibitor”, “PD-1 inhibitor”, “CTLA4 inhibitor”, and “immune checkpoint inhibitor”. The disclosed compounds cannot be considered representative of the genus because the entire genus of inhibitors include proteins, peptides, small molecules and nucleic acids.
The state of the art regarding immune checkpoint inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than immune checkpoint inhibitors which are antibodies (Lewis AL, Chaft J, Girotra M, Fischer GW. Immune checkpoint inhibitors: a narrative review of considerations for the anaesthesiologist. Br J Anaesth. 2020 Mar;124(3):251-260; Table 1). The state of the art discloses that “Immune checkpoint inhibitors represent a new class of immunotherapy drugs. Although these drugs show promise, they are associated with immune-related adverse reactions.” (Summary), indicating the unpredictability associated with immune checkpoint inhibitors.

Further, the state of the art regarding CTLA4 inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than CTLA4 antibodies (Seidel JA, Otsuka A, Kabashima K. Anti-PD-1 and Anti-CTLA-4 Therapies in Cancer: Mechanisms of Action, Efficacy, and Limitations. Front Oncol. 2018;8:86. Published 2018 Mar 28.; Table 2). The state of the art discloses that “Although PD-1 and CTLA-4 targeting therapies have been able to increase average life expectancy for cancer patients, mortality remains high among advanced-stage patients, highlighting the need for further innovation in the field.” (Concluding Remarks), indicating the unpredictability associated with CTLA4 inhibitors.
Further, the state of the art regarding IDO inhibitors, LAG3 inhibitors, and TIGIT inhibitors does that disclose any other type of compounds or molecules that have the claimed function, other than IDO small molecule inhibitors, LAG3 antibodies, soluble LAG3, and TIGIT antibodies (Rohatgi A, Kirkwood JM. Beyond PD-1: The Next Frontier for Immunotherapy in Melanoma. Front Oncol. 2021 Mar 1;11:640314.; Table 1; Page 7, “Small Molecule Inhibitors”). The state of the art discloses that “One major challenge in the development and testing of novel immunotherapeutics is the heterogeneity of mechanisms of resistance. Patients have varying expression of inhibitory receptors after immunotherapy, differing levels and types of immune infiltrates, and differences in mutational profiles and epigenetic changes 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of immune check point inhibitors, the genus of CTLA4 inhibitors, the genus of PD-1 inhibitors, the genus of IDO inhibitors, the genus of LAG3 inhibitors, the genus of TIGIT inhibitors, and the genus of PD-L1 inhibitors, and absence of a representative number of species to describe the genera, one of ordinary 
Applicant was only in possession of following inhibitors:
the immune check point inhibitor which is an antibody
the CTLA4 inhibitor which is a CTLA4 antibody;
the anti PD-L1 inhibitor which is an anti-PD-L1 antibody;
the anti PD-1 inhibitor which is an anti-PD-1 antibody;
the IDO inhibitor which is a small molecule inhibitor;
the LAG3 inhibitor which is an antibody or a soluble LAG3 protein;
the TIGIT inhibitor which is an antibody.

Claims 1, 2, 6, 8, 12-14, 16-17,  23, 26, 65-66, and 68-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method , and a method for treating a metastatis, does not reasonably provide enablement for a method of , and a method for preventing a metastatis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 

Claims 1 and 71, are drawn to a method for treating/preventing renal cell carcinoma, colorectal cancer, hepatocellular carcinoma, breast cancer, melanoma, prostate cancer, pancreatic cancer or ovarian cancer, and a method for treating and/or preventing a metastasis, in a human subject in need of such treatment comprising concurrently administering to the subject a synergistically effective amount of a combination comprising (a) a replicative thymidine kinase-deficient oncolytic vaccinia virus comprising a functional F4L gene and which does not express CXCL-11 and (b) one or more immune checkpoint inhibitors, wherein the replicative oncolytic vaccinia virus is administered in an amount effective to induce expression of an immune checkpoint protein selected from cytotoxic T-lymphocyte antigen-4 (CTLA4), programmed death protein 1 (PD-1), PD-L1, T-cell membrane protein 3 (TIM3), and T-cell immunoreceptor with Ig and ITIM domains (TIGIT) and wherein the immune checkpoint inhibitor is administered in an amount effective to inhibit an immune checkpoint protein selected from CTLA4, PD-1, PD-L1, TIM3 and TIGIT.
The nature of invention is cancer treatment and cancer prevention.
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

Regarding the prevention aspect of the claim, the phrases “preventing” and “preventing a metastatis”, are given their broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, no tissue in the individual who has been treated with the antibody of the invention would develop cancer. There is no evidence, either in the specification or in the prior art, that any treatment to date can accomplish this goal. The specification presents the results of experiments demonstrating that the claimed methods may be able to treat cancer. However, there is no data or results for the prevention of cancers or tumors, as is required by the claims, and neither can such results be obtained through reasonable extrapolation of the data or teachings in the art.
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention, it would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid prevent cancers. Up to date vaccines against cancer are at best used as a therapeutic and not as a prophylactic. 
Heretofore the art has only recognized the treatment of a cancer.
Further, neither the state of the art nor the specification teaches a preventive effect of that a treatment comprising concurrently administering to the subject a synergistically effective amount of a combination comprising (a) a replicative thymidine kinase-deficient oncolytic vaccinia virus comprising a functional F4L gene and which does not express CXCL-11 and (b) one or more immune checkpoint inhibitors, wherein the replicative oncolytic vaccinia virus is administered in an amount effective to induce expression of an immune checkpoint protein selected from cytotoxic T-lymphocyte antigen-4 (CTLA4), programmed death protein 1 (PD-1), PD-L1, T-cell membrane protein 3 (TIM3), and T-cell immunoreceptor with Ig and ITIM domains (TIGIT) and wherein the immune checkpoint inhibitor is administered in an amount effective to inhibit an immune checkpoint protein selected from CTLA4, PD-1, PD-L1, TIM3 and TIGIT on cancers. The specification shows no working examples in regards to preventing cancers. The Specification does not teach how to prevent or delay the onset of an cancer in an individual. Thus, the claimed methods of preventing cancers and preventing metastasis are not enabled.
Due to the large quantity of experimentation necessary to determine the preventing effect of
a treatment comprising concurrently administering to the subject a synergistically effective amount of a combination comprising (a) a replicative thymidine kinase-deficient oncolytic vaccinia virus comprising a functional F4L gene and which does not express CXCL-11 and (b) one or more immune checkpoint inhibitors, wherein the replicative oncolytic vaccinia virus is administered in an amount effective to induce expression of an immune checkpoint protein selected from cytotoxic T-lymphocyte antigen-4 (CTLA4), programmed death protein 1 (PD-1), PD-L1, T-cell membrane protein 3 (TIM3), and T-cell immunoreceptor with Ig and ITIM domains (TIGIT) and wherein the immune checkpoint inhibitor is .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 12-14, 16-17, 19, 26, 65-66, and 68-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zitvogel (WO 2016009017 A1, published 1/21/2016).
	In regards to claims 1-2, 6, 8, 12, 14, 19, 69,  Zitvogel discloses a combination comprising an oncolytic virus and one or more immune checkpoint inhibitors for use in the treatment of proliferative disease, wherein the virus is a vaccinia virus defective for thymidine kinase (claims 2, 3). The checkpoint inhibitor inhibits PD-1 (claims 11-12). The immune checkpoint inhibitor is administered by intravenous, intratumoral or intraperitoneal route (claim 16). The proliferative disease is renal cancer (claim 19). The examples relate to the combination of an oncolytic vaccinia virus and anti-PD-1 (page 40-46). The oncolytic vaccinia virus used in the examples is a Western Reserve strain defective for thymidine kinase and RR- (page 41, lines 4-10). Zitvogel discloses that virus is a vaccinia virus defective for Ribonucleotide Reductase (RR) activity resulting from inactivating mutations in the viral I4L and/or F4L gene(s). Thus the 
	The subject is a human (page 8, lines 13-20). 
	Zitvogel further discloses that CXCL11 is an immunostimulatory protein coded by gene(s) inserted in the genome of the oncolytic virus (Page 15, line 31 — Page 16, line 4; Page 16, lines 15 — Page 19, line 16). Thus the oncolytic vaccinia virus would not express CXCL11 unless it was specifically engineered to do so, and the limitation of not expressing CXCL11 is met.
	In regards to claim 13, and 68, Zitvogel teaches a TK (Thymidine Kinase) and VGF (for vaccinia virus growth factor) double deleted vaccinia virus expressing GM-CSF (named JX-963) showed significant cancer selectivity in tumor bearing mice (page 3, lines 1-3).
	In regards to claims 16-17, and 70, Zitvogel discloses 2 to 5 intravenous or intratumoral administrations of 109 pfu of oncolytic vaccinia virus at approximately 1 week intervals followed by or interspersed with 2 to 5 intravenous administrations of 3 to 10 mg/kg of one or more anti-immune checkpoint antibody(ies) every 3 weeks (Claim 18).
	In regards to claim 26, Zitvogel discloses that the oncolytic virus and/or the immune check point modulator may be administered together or separately to the subject and in a single dose or multiple doses (Page 34, lines 10-11), thus meeting the limitation of being administered simultaneously.
	In regards to claims 65-66, Zitvogel discloses in a preferred embodiment, the oncolytic virus and the one or more immune checkpoint modulator(s) can be administered sequentially, such as the oncolytic virus being administered first and the immune checkpoint modulator(s) second, or vise-versa (immune checkpoint modulator(s) being administered first and oncolytic virus second), and that Intervals between each administration can be several hours (page 35, lines 3-17), thus meeting the limitation of wherein the virus is administered within 24 hours of the immune checkpoint inhibitor.
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 12-14, 16-17, 19, 23, 26, 65-66, and 68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitvogel (WO 2016009017 A1, published 1/21/2016).
	The teachings of Zitvogel in regards to claims 1, 2, 6, 8, 12-14, 16-17, 19, 26, 65-66, and 68-72, are discussed supra.
	In regards to claim 23, Zitvogel does not explicitly teach further administering to the subject an additional therapy, wherein the therapy is chemotherapy, to the method of claim 1.
	However, Zitvogel teaches combination therapies with anti-CTLA4 antibodies and chemotherapeutics (Page 3, lines 6-9). 
.
Claims 1, 2, 6, 8, 12-14, 16-17, 19, 21, 23, 26, 65-66, and 68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitvogel (WO 2016009017 A1, published 1/21/2016) and Woller (Mol. Ther. 23, 1630–1640 (2015), published October 2015).
	The teachings of Zitvogel in regards to claims 1, 2, 6, 8, 12-14, 16-17, 19, 23, 26, 65-66, and 68-72, are discussed supra.
	In regards to claim 21, Zitvogel does not explicitly teach the subject has a cancer that is refractory to an immune checkpoint inhibitor therapy.
	This deficiency is made up for by Woller.
	Woller teaches that viral Infection, with an oncolytic virus, of tumors overcomes resistance to PD-1-immunotherapy. Woller teaches local oncolysis prevented tumor resistance to systemic anti-PD-1 treatment, leading to CD8-dependent eradication of lung metastases, which showed significant upregulation of PD-L1 in the primary tumor and metastases in response to viral tumor infection (page 1631, column 1, paragraph above “Results”). Woller further discloses that their results strongly suggest the clinical evaluation of virotherapy with an oncolytic virus and PD-1 immunotherapy to improve therapeutic efficacy in tumors that are refractory to checkpoint blockade (page 1631, column 1, paragraph above “Results”).
	It would be obvious to one of ordinary skill in the art to modify the method as taught by Zitvogen, to further comprise treating a subject that has a cancer that is refractory to an immune checkpoint inhibitor therapy. As Woller teaches that viral Infection, with an oncolytic virus, of tumors 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643    


/HONG SANG/Primary Examiner, Art Unit 1643